Case 01-24742         Doc 5769           Filed 07/15/19 Entered 07/15/19 08:56:27                  Desc Main
                                          Document     Page 1 of 1

                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: In re MarchFirst, Inc.                         Case Number: 01-24742


An appearance is hereby filed by the undersigned as attorney for:
Andrew J. Maxwell
Attorney name (type or print): Michael M. Schmahl

Firm: Pollick & Schmahl, LLC

Street address: 200 E. Randolph Street, Suite 5100

City/State/Zip: Chicago, IL 60601

Bar ID Number: 6275860                                     Telephone Number: 312-235-3296
(See item 3 in instructions)

Email Address: mschmahl@pollickschmahl.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                      ✔ Yes              No

If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 7/15/2019

Attorney signature:            S/ Michael M. Schmahl
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
